IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50378
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SERAFIN SANCHEZ-HERRERA, also known as
Jose Cruz-Hernandez, also known as David
Gonzalez-Torrez,

                                           Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                      USDC No. A-98-CR-273-1-SS
                         --------------------
                           February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Serafin Sanchez-Herrera has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Sanchez has received

a copy of counsel’s motion and brief but has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issue.   Accordingly, counsel’s motion




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-50378
                               -2-

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   5TH CIR.

R. 42.2.